DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the After Final amendment filed on 11/05/2021.  As directed by the amendment: claims 18, 19, 22, and 23 have been amended.  Thus, claims 18 – 24, 27, and 29 – 33 are presently pending in this application with claims 23 and 30 currently withdrawn from consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Dorchack on 11/19/2021 and 12/16/2021.
The application has been amended as follows: 
Claim 18 (Currently Amended): An arterial cannula comprising:
a tip; 
an outlet;
a first cylindrical cannula section having a first internal diameter from 15 Fr to 19 Fr; 
a second cylindrical cannula section having a second internal diameter from 13 Fr to 17 Fr; 

a valve having at least one flap arranged in the diameter reduction section;
wherein the arterial cannula has an insertion length,
wherein the diameter reduction section is located 25% to 40% of the insertion length away from the tip of the arterial cannula to enable the arterial cannula to be inserted past a branching area of a blood vessel without blocking blood flow to surrounding branches of the blood vessel.

Claim 22 (Currently Amended) The arterial cannula according to claim 19, wherein one base of the at least one flap is arranged in the 

Claim 27 (Currently Amended) The arterial cannula according to claim 18, the insertion length is 20 to 50 cm.

Claim 30 (Currently Amended) The arterial cannula according to claim 29m wherein the spiral-shaped structure is an elevation.


Election/Restrictions
Claims 18 – 22, 24, 27, 29, and 31 – 33 are allowable. The restriction requirement Species , as set forth in the Office action mailed on 01/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/10/2020 is withdrawn.  Claims 23 and 30, directed to other Species no 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 9 – 13, filed 11/05/2021, with respect to claims 18 – 22, 24, 27, 29, and 31 – 33 have been fully considered and are persuasive in view of the Examiner’s amendments above.  The rejection of claims 18 – 22, 24, 27, 29, and 31 – 33 has been withdrawn. 

Allowable Subject Matter
Claims 18 – 24, 27, and 29 – 33 are allowed.
The following is an examiner’s statement of reasons for allowance:
The most pertinent prior arts discovered during examination are: Smith (U.S. 2011/0160517), Carmel (U.S. 2015/0359998), Lenker (U.S. 2010/0114017), and Houston (U.S. 2004/0037986).
Regarding claim 18, cited prior arts do not teach that the diameter reduction section is located 25% to 40% of the insertion length away from the tip of the arterial cannula to enable the arterial 
Claims 19 – 24, 27, and 29 – 33 are allowed due to their dependency on claim 18.
Further, Applicant’s arguments and remarks filed on 11/05/2201 are adopted as part of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/Anh Bui/Examiner, Art Unit 3783    
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783